PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1931-08-06_ORD_01_TL-DH_00_EN.txt. 213

APPENDIX 1.

ORDER MADE BY THE PRESIDENT OF THE COURT
ON AUGUST 6th, 1931.

The President of the Permanent Court of International Justice,

‘Having regard to Article 48 of the Statute of the Court;
Having regard to Articles 13 and 23 of the Statute of the Court,
Makes the following order :

Whereas, by a special agreement. dated October 30th, 1924,
ratified on March 21st, 1928, and duly notified on March 20th, 1928,
to the Registrar of the Court, the President of the French Republic
and the Swiss Federal Council, in view of the fact that ‘France
and Switzerland have been unable to agree in regard to the inter-
pretation to be placed upon Article 435, paragraph 2, of the Treaty
of Versailles, with its Annexes, and as it has proved impossible
to effect the agreement provided for therein by direct negotiations,
have decided to resort to arbitration in order to obtain this inter-
pretation and for the settlement of all the questions involved by
the execution of paragraph 2 of Article 435 of the Treaty of
’ Versailles” ;

Whereas, under Article I, paragraph 1, of this special agreement,

‘ft shall rest with the Permanent Court of International Justice
to decide whether, as between France and Switzerland, Article 435,
paragraph 2, of the Treaty of Versailles, with its Annexes, has
abrogated or is intended to lead to the abrogation of the provisions
of the Protocol of the Conference of Paris of November 3rd, 1815,
of the Treaty of Paris of November 2oth, 1815, of the Treaty of
Turin of March 16th, 1816, and of the Manifesto of the Sardinian
Court of Accounts of September gth, 1829, regarding the customs
and economic régime of the free zones of Upper Savoy and the
Pays de Gex, having regard to all facts anterior to the Treaty of
Versailles, such as the establishment of the Federal Customs in
1849, which are considered relevant by the Court”

Whereas, under paragraph 2 of the same article” of the special
agreement, “‘the High Contracting Parties agree that the Court,
as soon as it has concluded its deliberation on this question, and
before pronouncing any decision, shall accord to the two Parties
a reasonable time to settle between themselves the new régime to
be applied in those districts, under such conditions as they may
consider expedient, as provided in Article 435, paragraph 2, of the
said Treaty” ;

Whereas, under Article 2, paragraph 1, of the special agreement,
‘failing the conclusion and ratification of a convention between the
two Parties within the time specified, the Court shall, by means of

127
ORDER OF AUGUST 6th, I931 214

a single judgment rendered in accordance with Article 58 of the
Court’s Statute, pronounce its decision in regard to the question
formulated in Article 1 and settle for a period to be fixed by it
having regard to present conditions, all the questions involved by
the execution of paragraph 2 of Article 435 of the Treaty of
Versailles ”’ ;

Whereas, under Article 4, paragraph I, of the special agreement,
“should the Court, in accordance with Article 2, be called upon
itself to settle all the questions involved by the execution of
Article 435, paragraph 2, of the Treaty of Versailles, it shall grant
the Parties reasonable times for the production of all documents,
proposals and observations which they may see fit to submit to
the Court for the purposes of this settlement and in reply to those
submitted by the other Party”;

Whereas, in the recitals.of an order made on August roth, 1920,
the Permanent Court of International Justice informed the Parties
of the results of its deliberation upon the question formulated in
Article 1, paragraph 1, of the special agreement, and granted them
a period of time ending on May Ist, 1930, to settle between them-
selves the new régime to be applied in the territories referred to
in Article 435, paragraph 2, of the Treaty of Versailles ;

Whereas the Court was notified that it had proved impossible
to conclude the contemplated agreement between the two Govern-
ments within the period of time thus granted, and as the proce-
dure provided for in Articles 2 and 4 of the special agreement had
to take its course ;

Whereas, by an order dated May 3rd, 1930, the President of the
Permanent Court of International Justice accordingly decided to
grant to the Government of the French Republic and to the
Government of the Swiss Confederation, for the production firstly .
of the documents, proposals and observations, and secondly of the
replies provided for by Article 4, paragraph 1x, of the special
agreement, two time-limits expiring respectively on July 31st,
1930, and September 30th, 1930;

Whereas, by its order of December 6th, 1930, the Court accorded
“to the Government of the French Republic and to the Govern-
ment of the Swiss Confederation a period expiring on July 3ist,
1931, which might be extended at the request of both Parties, to
settle between themselves the matter of importations free of duty
or at reduced rates across the Federal customs line and also any
other point concerning the régime of the territories referred to in
Article 435, paragraph 2, of the Treaty of Versailles with which
they may see fit to deal” ; as, in the same order, the Court stated
“that at the expiration of the period granted or of any prolonga-
tion thereof, the Court will deliver judgment at the request of
either Party, the President being empowered to grant the two
Governments the necessary periods of time for the presentation
beforehand of any written or oral observations” ;

122
ORDER OF AUGUST 6th, 1931 215

Whereas, at the expiration of this period, the Court had received.
no request from the two Parties for an extension of time ;

Whereas, on the other hand, the Government of the Swiss
Confederation, by a communication dated July 2gth, 1931, has
informed the Court that the negotiations referred to in paragraph I
of the operative part of the order of December 6th, 1930, have
proved unsuccessful ; as this communication is to be regarded as
constituting the “request’’ mentioned in the order; as, moreover,
by a communication dated July 30th, 1931, the Government of the
French Republic has informed the Court that the French. Ambas-
sador at Berne had recéived from the Federal Political Department
a note terminating the said negotiations ; |

Whereas, accordingly, the requisite conditions for the continuation
of the proceedings are fulfilled and it now rests with the Court to
deliver judgment as provided in the said order; .

Whereas, under the above-mentioned order of December 6th,
1930, power to fix the periods of time therein mentioned has been
delegated by the Court to the President ; |

Whereas these times cannot be fixed without regard more parti-
cularly to the exigencies of the Court’s work as a whole ;

Whereas, on the other hand, according to decisions taken on
November 22nd and December 4th, 1930, the Court, after deliber-
ation, has recognized that the Court as then constituted. must
continue to deal with the case of the free zones and held that the
judge who was then acting as President must continue to exercise
his functions for the purpose of the said case,

Tse PRESIDENT OF THE PERMANENT COURT OF INTERNATIONAL
JUSTICE,

In agreement with the said judge, and after hearing the Agents
of the two Parties concerned ;

Whereas it is desirable that, before giving judgment in accordance
with the. above-mentioned order, the Court should have before it
any further observations which the Parties may desire to submit
either orally or in writing; as these observations are not to have
the character of a third complete written and oral procedure not
provided for in the special agreement, but are intended to enable
the Court to take into account in its future judgment any new
facts having arisen subsequent to the termination of the procedure
. before it in 1930 and prior to October ist, 1931;

Whereas it is necessary that the Court should deliver the required
judgment before the end of the session now in progress,

16 | 123
ORDER OF AUGUST 6th, 1931 216
Decides :

To grant to the Government of the Swiss Confederation and to
the Government of the French Republic a period of time expiring
on September 30th, 1931, for the submission to the Court in writing
of any further observations regarding the case set out in the special
agreement concluded between the said Governments on Octo-
ber 30th, 1924;

To hold on a day in October, 193i, to be fixed later, a public
hearing at which the representatives of each of the said Govern-
ments may reply to any written observations which may have
been filed as above stated on behalf of the other .Government.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this sixth day of August, nineteen
hundred and thirty-one, in three copies, one of which shall be
placed in the Archives of the Court and the others transmitted
to the Agents of the Government of the French Republic and of
the Swiss Federal Government respectively.

(Signed) M. Avatct,
President.

(Signed) A. HamMarskJOLD,
Registrar.

124
